Citation Nr: 0831647	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 1, 1998, 
for the initial grant of Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from January 1944 to July 1945 
and from August 1948 to April 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claim.


FINDINGS OF FACT

1.  The appellant is the widow of the veteran who went 
missing in action in April 1955 and was declared dead in 
April 1956.

2.  Following the death of the veteran, the appellant elected 
not to receive VA death benefits, but instead received 
benefits under the Federal Employees' Compensation Act under 
the jurisdiction of the Department of Labor.

3.  In September 1967, the appellant was remarried to [redacted]
[redacted], who thereafter died in November 1995.

4.  The appellant filed a request for DIC benefits in 
November 1995.

5.  The appellant was awarded DIC benefits effective October 
1, 1998, the earliest date permitted under The Veterans 
Benefits Act of 1998.





CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 1, 1998, for the initial grant of DIC benefits have 
not been met.  38 U.S.C.A. §§ 101(3), 1311, 5110 (West 2002 & 
2007); 38 C.F.R. §§ 3.55, 3.114 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in December 2005 and April 2007, the 
appellant was notified of the evidence not of record that was 
necessary to substantiate her claim.  She was told what 
information that she needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in April 2007.  Adequate notice has been provided to 
the appellant prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The dispositive factual matters 
pertain to documents that have been on file for many years.  
There is no indication in the record that there is any 
additional relevant evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

 Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a) (2007).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2007).

The law and regulations provide that VA shall pay DIC 
benefits to the surviving spouse, children, and parents of a 
veteran who died on active duty.  38 U.S.C.A. §§ 1301, 1310 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5 (2007).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3), (31) (West 2002); 38 C.F.R. § 3.50 (c) (2007).

Prior to 1970, a veteran's widow who remarried lost all VA 
benefits.  See Lyman v. Brown, 5 Vet. App. 194 (1993).  In 
1970, Congress amended section 103 of title 38, United States 
Code, so that "the remarriage of a widow of a veteran shall 
not bar the furnishing of benefits to her as the widow of the 
veteran if the remarriage has been terminated by death or has 
been dissolved by . . . divorce. . . ."  Pub. L. No. 91-376, 
§ 4, 84 Stat. 787, 789 (1970); 38 U.S.C.A. § 103(d).  At the 
same time, Congress amended section 3010 [now section 5110] 
of title 38, United States Code, by adding subsection (l) 
which stated, "The effective date of an award of benefits to 
a widow based upon termination of a remarriage by death or 
divorce shall be the date of death or the date the judicial 
decree or divorce becomes final, if an application therefor 
is received within one year from such termination."  Pub. L. 
No. 91-376, § 7, 84 Stat. 787, 790 (1970); 38 U.S.C.A. § 
5110(l).  The amendments took effect on January 1, 1971. Pub. 
L. No. 91-376, § 7, 84 Stat. 787, 790 (1970).

Thus, prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage, if that remarriage was 
terminated by a death, divorce, annulment, or if the 
remarriage was declared void.  These provisions were amended 
by the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8004, 104 Stat. 1388-348 (Nov. 5, 1990), to create 
a permanent bar to reinstatement of VA death benefits for 
those surviving spouses whose disqualifying relationship had 
been terminated and whose claim for reinstatement of benefits 
was not filed before November 1, 1990.  This statutory bar 
was later amended to allow reinstatement of VA death benefits 
for those surviving spouses whose disqualifying remarriages 
were terminated prior to November 1, 1990.  See Section 502 
of the Veterans' Benefits Programs Improvement Act of 1991, 
Public Law 102-86.

Thereafter, on June 9, 1998, Section 8207 of HR 2400 (Public 
Law 105-178) was signed.  This bill added a new subsection 
(e) to 38 U.S.C. § 1311, which provides that remarriage shall 
not bar a surviving spouse's eligibility for DIC if the 
remarriage is terminated by death, divorce, or annulment.  In 
effect, this provision reinstates the pre-1990 rules for 
reinstatement of eligibility for DIC benefits.

When an application for DIC benefits is received within one 
year of the date of death, the effective date of an award of 
DIC shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(c) (2007).  Section 5110(a) of title 38, United 
States Code, provides: "Unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim . . . of . . . [DIC] . . . shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 
Section 5110(g) of title 38, United States Code, 
"specifically" provides:

Subject to the provisions of section 5101 of this title, 
where . . . [DIC] . . . is awarded or increased pursuant 
to any Act or administrative issue, the effective date 
of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In 
no event shall such award or increase be retroactive for 
more than one year from the date of application therefor 
or the date of administrative determination of 
entitlement, whichever is earlier.

38 U.S.C. § 5110(g); see 38 C.F.R. § 3.114(a).  Thus, section 
5110(g) constitutes a specific exception to the section 
5110(a) stricture that an effective date of a DIC award 
"shall not be earlier than the date of receipt of 
application therefor."  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request. 38 C.F.R. § 3.114(a)(3).  In order 
for a claimant to be eligible for a retroactive payment under 
the provisions of this paragraph the evidence must show that 
the claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. §§ 3.114(a), 
3.400(p); see also 38 U.S.C.A. § 5110(g) (West 2002).

The actual payment of benefits based on an original or 
reopened claim begins on the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.31 (2007).

As indicated above, the appellant is the widow of the veteran 
who went missing in action in April 1955 and was declared 
dead in April 1956.  Following the death of the veteran, the 
appellant elected not to receive VA death benefits, but 
instead received benefits under the Federal Employees' 
Compensation Act under the jurisdiction of the Department of 
Labor.  In September 1967, the appellant was remarried to D. 
[redacted], who thereafter died in November 1995.  The 
appellant then filed a request for restoration of benefits in 
November 1995.  The appellant was awarded an initial grant of 
DIC benefits effective October 1, 1998.

Based on the evidence , it would appear that the proper 
effective date for the grant of DIC benefits would be in 
November 1995, the date of the appellant's claim for 
restoration of benefits.  However, it is significant that 
this case involves the law governing awards of DIC to 
remarried surviving spouses of a veteran.  Under the law in 
effect at the time the appellant requested reinstatement of 
her benefits in November 1995, certain surviving spouses were 
barred from receiving DIC if that surviving spouse had 
remarried after the veteran's death, even if the surviving 
spouse was later divorced or widowed.  See 38 C.F.R. §§ 3.50, 
3.55 (1995).  However, the provisions of 38 C.F.R. § 3.55 
were subsequently amended, effective October 1, 1998, to 
provide that a remarried surviving spouse of a veteran is not 
barred from receiving DIC if the remarriage is terminated by 
death, divorce, or annulment.  See 38 U.S.C.A. § 1311(e); 38 
C.F.R. § 3.55.  The fact that this change in law was 
effective October 1, 1998, is important because where DIC is 
awarded or increased pursuant to a liberalizing law or a 
liberalizing VA issue, approved by the Secretary or by his or 
her direction, the effective date of such award or increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a).

Applying the above laws and regulations to the facts of this 
case, because the appellant's claim was pending at the time 
the liberalizing law was enacted, the proper effective date 
for the grant of DIC benefits is October 1, 1998, and no 
earlier.  This is the effective date of the change in the law 
which allowed the appellant to be considered for DIC since 
her remarriage after the veteran's death had been terminated 
by the death of Mr. [redacted].

In reaching this decision, the Board does not wish in any way 
to diminish the veteran's heroic service.  Although the Board 
is sympathetic to the appellant's claim, it is without 
authority to grant it on an equitable basis, and instead is 
constrained to follow the specific provisions of law.  See 38 
U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  As such, the claim of entitlement to an effective 
date prior to October 1, 1998, for the grant of DIC benefits 
lacks legal merit, and must be denied as matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to October 1, 1998, for the grant of 
DIC benefits is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


